IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JUAN OSCAR DOMINGUEZ,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3133

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 8, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Juan Oscar Dominguez, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the February 1, 2016, judgment and sentence in Duval County Circuit

Court case number 16-2013-CF-008838-AXXX-MA. Upon issuance of mandate in
this cause, a copy of this opinion shall be provided to the clerk of the circuit court for

treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner

qualifies for appointed counsel, the trial court shall appoint counsel to represent

petitioner on appeal.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.




                                            2